DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
35 U.S.C. §103
2.	Applicant's arguments, see Pre-Brief Conference request  pp. 1 -5, filed April 19th 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
Applicant argues that Gower and Sull do not disclose all of the elements of independent claims 1, 8, and 15. Claim 1 recites, inter alia: "modifying, by the computing device, the collection of media items by changing at least one attribute of a particular node corresponding to the identified media item, wherein the at least one attribute defines whether the particular node corresponding to the identified media item should be played in the playback sequence; determining, by the computing device, the playback sequence for the collection of media items based on the at least one attribute in particular node, wherein the particular node is not included in the playback 
Independent claims 8 and 15 include similar recitations, written in similar language. Gower and Sull, cited as rendering the independent claims obvious, do not disclose changing attributes of a node, where the attributes define whether the media item should be played in a playback sequence, as recited by the current claims. The Appellant contends that Gower, Sull and Rahman do not establish a prima facie case of obviousness with regard to independent claims 1, 8, 15, or any claims depending therefrom.
Examiner respectfully agrees.
	Applicant’s arguments are persuasive and the previous rejection is withdrawn and new grounds of rejection are presented.

Claim Rejection – 35 U.S.C. 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	In the event the determination of the status of the application as subject to AIA 

correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mudd et al. (United States Patent 20170195728).
Regarding claim 1 Mudd teaches a method comprising: generating, (Fig. 12 (1210) receive media content and associated metadata [0100]) by a computing device, (Fig. 12 (1210) by  portable device [0100])  a graph of nodes representing a collection of media items, (data is expressed as one or more XML documents or trees (nodes) [0074]) (Fig. 12 (1215) selectively store media content based on user profile [0100]) where each media item (track/song [0141]) in the collection of media items (tracks of media content [0141]) has a corresponding node in the graph of nodes; (data is expressed as one or more XML documents or trees (nodes) [0074]) receiving, by the computing device, (Fig. 12 (1210) by  portable device [0100])   instructions to modify (Fig. 1E (100e) modify favorite and banned tracks [0009])  the collection of media items, (tracks of media content [0141]) wherein the instructions  (Fig. 1E (100e) modify favorite and banned tracks [0009])  identify at least one media item (song titled, “Hollaback Girl” by in the collection of media items; (tracks of media content [0141]) modifying, (modifying the appearance of the text or symbol of the associated station as shown in FIG. 10A. [0160]) by the computing device, (Fig. 12 (1210) by  portable device [0100])   the collection of media items (tracks of media content [0141]) by changing at least one attribute (Figs 1 & 1B heart or ban symbol [0097]) of a particular node (Fig. 25 node is “Today’s Hits” [0199]) corresponding to the identified media item; (Fig. 25, corresponding media item is song by Gwen Stephanie titled “Hollaback Girl” [0199])  determining, by the computing device, (Fig. 12 (1210) by  portable device [0100])   a playback sequence (playback order of tracks of media content [0141]) for the collection of media items (tracks of media content [0141]) based on the at least one attribute (Figs 1 & 1B heart [0097]) in particular node (FIG. 39 illustrates a screen shot 3900 of a rate songs screen allowing users to provide ratings
associated with artists/songs. On this tab, users locate songs by their favorite artists and then rate the songs [0257]) songs here may be sorted by popularity and wherein each media item (tracks of media content [0141]) is playable in a playback sequence (randomly rearrange the playback order of tracks of media content within the playlist and then display and play the content based on the re-ordered playlist [0141]) performed by a media player; (A web based player 5101 is a media player that has a persistent connection to the Internet and accesses radio services 5105 via a web-services interface. The web based player may be a web browser embodiment (web  wherein the at least one attribute (Fig. 1 & 1B heart icon [0097]) defines whether the particular node corresponding to the identified media item (Fig. 39 illustrates a screen shot 3900 of a rate songs screen allowing users to provide ratings associated with artists/songs. On this tab, users locate songs by their favorite artists and then rate the songs. Users type in an artist in the search box and click Go (or press Enter). The Rate Songs feature populates the column on the right with songs by that artist. The initial sort is by popularity, with the most popular songs at the top [0257]) see nodes corresponding to media items in paragraph [0074] should be played in the playback sequence; (ABS, a favorites selection button allowing a user to identify selected media tracks and/or associated artists to be played more frequently) (Figs. 1 & 1B, The favorites button 110 may include a graphic element depicting a heart or other similar symbol associated with a favorite selection choice. The favorites button 110 may be configured for a range of purposes such as selection of a particular track for storage or more frequent playback [0097]) see explanation of the heart attribute as defining selections in a favorites playlist in  paragraphs [0179], [0187], [0192], [0258] and [0259]  wherein the particular node is not included in the playback sequence (Fig. 25 Ban on song titled, “Hollaback Girl” by Gwen Stephani on Today’s Hits radio [0199])  when the at least one attribute (Figs. 1 & 1B ban symbol, similarly looking to a STOP sign also depicted in Fig. 25 [0199]) defines that the particular node (Fig. 25 embodiment of a ban function screen depicting song should not be played in the playback sequence (Fig. 25 illustrates a first time ban screen 2500 showing the result of a ban selection in the content area. [0199])
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.

Regarding claim 4 Mudd teaches the method of claim 1.
Mudd further teaches  wherein the instructions to modify the collection of media items (Fig. 1E (100e) modify favorite and banned tracks [0009])   include instructions to remove a media item (TABLE 4 (Option Level 1) Remove Track [0139]) from the collection of media items (TABLE 4 (Description) Remove the track from the Current Playlist [0139]) without removing a node representing the media item, (whereupon the track may be removed from the playlist (but not removed from the
library). [0141]) by: determining a third node in the collection of media items corresponding to the media item; (Fig. 2 “Alien Ant Farm” [0010])  and changing a value of a removal status attribute (remove from favorites [0230]) of the third node to indicate that a third media item corresponding to the third node (Fig. 2 “Alien Ant Farm” [0010])  has been removed (the track may be removed from personal
device 100 memory and taken out of the pool of tracks available for playback. [0109]) from the collection of media items (tracks of media content [0141]) 
	Claim 11 and 18 correspond to claim 4 and are rejected accordingly.

Regarding claim 5 Mudd teaches the method of claim 4.
Mudd further teaches comprising: determining that the value of the removal status attribute of the third node indicates that the third media item corresponding to the third node has been removed from the collection of media items; (Assuming a track is bannable and ban is selected, the track will not be played by the device at stage 1350 [0110]) and in response, omitting the third media item during playback of the collection of media items (the track may be removed from personal device 100 memory and taken out of the pool of tracks available for playback [0109])
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly


Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art

c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 2,  9 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (United States Patent 20170195728) in view of Goyal et al., (United States Patent Number 10939187) hereinafter Goyal-1.
Regarding claim 2 Mudd teaches the method of claim 1.
Mudd further teaches  wherein the instructions to modify (Fig. 1E (100e) modify favorite and banned tracks [0009])  the collection of media items (tracks of media content [0141]) include instructions to insert a first media item (TABLE 3 the device inserts the track [0134]) after a second media item (after the track that is being played [0134]) in the collection of media items, (tracks of media content [0141]) by: (data is expressed as one or more XML documents or trees (nodes) [0074]) generating a first node corresponding to the first media item; (Fig. 2  “3 Doors Down” [0010]) determining a second node corresponding to the second media item; (Fig. 2 “Abba” [0010]) 
Mudd does not fully disclose inserting a pointer to the first node in a next nodes collection attribute of the second node that identifies one or more nodes,  each representing a corresponding media item to be played  in the playback sequence after the second node 
inserting a pointer (Video content segments 241 can be associated with an identifier that is unique with respect to other video content segments 30 241 within the video content object 239.Col. 6 ln 27 – 30) to the first node in a next nodes collection attribute (Each of the nodes can also identify a particular video content segment 241 by its unique identifier. The first video content segment 241 or scene of a particular semantic attribute 245 can be a root node of the graph. The
root node can identify a next node as the next segment associated with the semantic attribute 245.Col. 7 ln 6 - 11) of the second node that identifies one or more nodes, (The next node can identify a different video content segment 241 by it’s
unique identifier Col. 7 ln 11 - 13) each representing a corresponding media item to be played (The semantic graph 247 can provide a mechanism by which the video content application 218 can traverse the video content object according to the semantic
attributes 245 of the video content object 239.Col. 7 ln 13 - 16) in the playback sequence (Fig. 4 (424) initiate playback of video content segments according to ordering Col. 11 ln 43) after the second node (the node 150 identifies node 152 as its next node (Col. 3 ln 14)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Goyal-1 wherein inserting a pointer to the first node in a next nodes collection attribute of the second node that identifies one or more nodes, each representing a 
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.

Claims 3, 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (United States Patent 20170195728) in view of Goyal et al., (United States Patent Number 10939187) hereinafter Goyal-1 and in further view of Rajan Goyal (European Patent Specification EP 2215563) hereinafter Goayal-2
Regarding claim 3 Mudd in view of Goyal-1 teaches the method of claim 2.
Mudd as modified does not fully disclose further comprising: sorting pointers in the next nodes collection attribute of the second node based on a position key in the first node; wherein the position key comprises a temporal identifier indicating when the first node was added to the collection of media items; and determining a sequential ordering of playback of media items corresponding to the one or more nodes associated with the pointers based upon the sorting.
sorting pointers in the next nodes collection attribute of the second node (Each node in the graph may include an array of 256 next node pointers Col. 10 ln 10 - 11) based on a position key in the first node; (Each next node pointer contains a next node ID that directly specifies the next node/state Col. 10 ln 14 - 15) wherein the position key (next node ID Col 10 ln 14)  comprises a temporal identifier (node identifier Col. 9 ln 26)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Goyal-1 to incorporate the teachings of Goyal-2 wherein sorting pointers in the next nodes collection attribute of the second node based on a position key in the first node; wherein the position key comprises a temporal identifier. By doing so next node pointers enable forward arcs to next nodes and backward arcs to root or prior nodes for navigation. Goyal-2 Col. 10 ln 24 – 27. 
Marko teaches  indicating when the first node was added to the collection of media items; (ABS., insertion of indexed content and when the indexed content is inserted into a received program channel) (FIGS. 3-5, selected content from the content cache 56 is inserted into a program channel stream 58 as indicated at 64 in FIG. 2
to create a playback stream 66 having locally cached commercial segments or other segments inserted therein [0023]) and determining a sequential ordering of playback of media items corresponding to the one or more nodes (to create a playback stream  associated with the pointers based upon the sorting (the demultiplexed
stream 58 comprises a number of content index pointers (CPis) 60. [0025])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Goyal-1 to incorporate the teachings of Marko wherein indicating when the first node was added to the collection of media items; and determining a sequential ordering of playback of media items corresponding to the one or more nodes associated with the pointers based upon the sorting. By doing so the indexed content segments
can be transmitted as part of the broadcast stream or sent via a different transport link. Marko [0026].
	Claims 10 and 17 correspond to claim 3 and are rejected accordingly


Allowable Subject Matter

7.           Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 20 corresponds to claim 6 and are objected to for the same reason

7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 21 corresponds to claim 7 and are objected to for the same reason

Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the

disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

9. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Katpelly et al., (United States Patent Publication Number 20120117221) teaches preview-based content monitoring and blocking system
	Danilak et al., (United States Patent Number 9802124) teaches apparatus and method for cloning and snapshotting in multi - dimensional to linear address space translation
	Bruce Randall (United States Patent Publication Number 20130336635) teaches methods and systems for use in controlling playback of content in relation to recorded content
10.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If

supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
06/04/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166